 ADVANTAGE FIRE SPRINKLER
, LLC
 355 NLRB No. 82 
475
Advantage Fire Sprinkler, LLC 
and Road Sprinkler 
Fitters Local Union No. 669, U.A., AFLŒCIO.
  Case 30ŒCAŒ18321 
August 12, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER The General Counsel seeks summary judgment in this 
case on the ground that the 
Respondent, Advantage Fire 
Sprinkler, LLC, has failed to file a sufficient answer to 

the complaint.  On April 28, 2009,
1 Road Sprinkler Fit-
ters Local Union No. 669, U.A., AFLŒCIO (the Union) 
filed a charge in this proceeding.  Thereafter, on June 29, 
the Regional Director for Region 30 issued a complaint 
alleging that the Respondent violated Section 8(a)(5) and 

(1) of the Act by failing to furnish, upon request, infor-
mation that is necessary for, and relevant to, the Union™s 
performance of its duties as
 the exclusive collective-
bargaining representative of the Respondent™s employ-
ees.  The information requeste
d pertains to the Respon-
dent™s relationship with an entity identified as Firestop-

ping Specialists, LLC.  The Respondent, by counsel, 
filed an answer to the complain
t on July 9, asserting that 
the Respondent has no assets, employees, or resources, 

and is financially broke and has surrendered all of its 
assets to its first lien-secured creditor.  Attached to the 
answer are a copy of the Re
spondent™s voluntary surren-
der agreement with the cred
itor and an affidavit identi-
fied by counsel as that of
 the Respondent™s former 
owner, Mark Blemberg.
2  The Respondent™s counsel also 
stated that henceforth it will no longer represent the Re-
spondent in this matter.
3 On July 22, the General Counsel notified the Respon-
dent™s counsel that the July 9 answer failed to specifi-
cally admit, deny, or explain the factual allegations con-

tained in the complaint and, 
therefore, the answer did not 
meet the requirements of Section 102.20 of the Board™s 
Rules and Regulations.  The General Counsel extended 

                                                          
 1 All dates are in 2009, unless otherwise noted. 
2 Blemberg™s affidavit, dated May 
28, 2009, states that the Respon-
dent was dissolved on December 10,
 2008, and addresses whether there 
is a relationship, in certain respects, between the Respondent and 
Firestopping Specialists, LLC.  Also attached to the answer are docu-
ments purported to be from the Stat
e of Wisconsin Department of Fi-
nancial Institutions pertaining to 
the Respondent and Firestopping 
Specialists, LLC.  These letters and a
ttachments, which were sent to the 
Union, provided only some of the information and documents requested 

by the Union. 
3 Respondent™s counsel submitted tw
o similar letters to the General 
Counsel, both dated July 9, 2009, described therein as answers to the 

complaint.  The first letter is addressed to the Regional Director for 
Region 30.  The second letter is addressed jointly to the Union™s coun-
sel and to a Board agent for Region 30. 
the date for the filing of an adequate answer to July 29 
and indicated that the failure 
to file a sufficient answer 
will result in the filing of a motion for summary judg-
ment.  On July 27, the Respondent™s counsel informed 

the General Counsel that ﬁthis letter will serve as official 
notice I am no longer acting as counselﬂ for the Respon-
dent and that the Respondent™s former owner no longer 

has an association with the Respondent.  The Respondent 
has not otherwise responded to the complaint or to the 
General Counsel™s notification 
that the July 9 answer is 
insufficient. On August 7, the General Counsel filed a Motion for 
Summary Judgment with the Board.  The Motion for 
Summary Judgment was sent to the Respondent, and a 
courtesy copy was sent to the Respondent™s counsel of 

record.  On August 10, the 
Board issued an order trans-
ferring the proceeding to the 
Board and a Notice to Show 
Cause why the motion should not be granted.  The Re-

spondent filed no response.  The allegations in the mo-
tion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause to the 

contrary is shown.  Section 102.20 further states that the 
answer ﬁshall specifically adm
it, deny, or explain each of 
the facts alleged in the complaint, unless the respondent 

is without knowledge, in which case the respondent shall 
so state, such statement opera
ting as a denial.ﬂ  The Gen-
eral Counsel™s complaint in this case cites Section 
102.20, and affirmatively states
 that unless a timely an-
swer is received the Board may find that the allegations 

in the complaint are true. 
As noted, by letter dated July 9, the Respondent, by 
counsel, stated that the Respondent is dissolved and has 

surrendered all of its assets to its first lien-secured credi-
tor.  Further, the undisputed allegations in the Motion for 
Summary Judgment disclose that, on July 22, the General 

Counsel notified the Respondent and its counsel that the 
Respondent™s answer did not admit, deny, or explain 
each of the facts alleged in th
e complaint as required by 
Section 102.20, and that a Motion for Summary judg-
ment would be filed unless the Respondent filed an ap-
propriate answer by July 29
.  On July 27, the Respon-
dent™s counsel stated that 
he no longer represented the 
Respondent in this matter. 
We find that the Respondent™s July 9 answer asserting 
economic difficulties is insufficient to constitute an ade-
quate answer to the complaint under Section 102.20 of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 476 
the Board™s Rules and Regulations because it does not 
specifically admit, deny, or 
explain each of the allega-
tions in the complaint.  See 
O. P. Held, Inc
., 286 NLRB 
676 (1987).
4  We also find that the affidavit of Mark 
Blemberg, attached to the Ju
ly 9 answer, and the other 
attachments, fail to specifica
lly admit, deny, or explain 
the specific complaint allega
tions and do not meet the 
requirements of Section 102.20.
5 In the absence of good cause being shown for the fail-
ure to file an adequate answer
 to the complaint, we grant 
the General Counsel™s Motion for Summary Judgment. 
Accordingly, based on th
e entire record, the Board 
makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 The Respondent, a Wisconsin corporation, with facili-
ties in Appleton, Wisconsin, was engaged, until at least 
December 2008, in the installa
tion of sprinkler systems 
for fire protection in new and existing buildings, where it 
annually purchased and recei
ved goods and supplies val-
ued in excess of $50,000 directly from points outside the 

State of Wisconsin.  We find that the Respondent is an 
employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of th
e Act.  We also find that 
the Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The following employees of the Respondent constitute 
a unit appropriate for collective-bargaining purposes 
within the meaning of Section 9(b) of the Act. 
 All journeymen and apprentice sprinkler fitters em-

ployed by the Respondent out of its Appleton, Wiscon-
sin facility; excluding guards and supervisors as de-
fined by the Act. 
 Since at least March 2005, an
d at all material times, 
the Union has been the designated exclusive collective-

bargaining representative of the foregoing unit within the 
meaning of Section 9(a) of the Act and has been so rec-
ognized by the Respondent.  This recognition has been 

                                                          
 4 Furthermore, economic difficulty or necessity is not cognizable as 
a defense to the allegation of an unlawful refusal to bargain.  
Auburn 
Die Co., 282 NLRB 1044 (1987). 
5 In granting the General Counsel™s motion, Member Schaumber has 
carefully reviewed the Respondent™s 
answer letter, affidavit, and other 
supporting documentation.  To the extent that the Respondent has al-

ready provided the Union with information responsive to its request or 
has indicated that no such information or documentation exists (we 
have indicated at fn. 2 above that
 the Respondent provided ﬁsome of 
the information and documents requested by the Unionﬂ), Member 
Schaumber would not require the 
Respondent do anything further. 
embodied in successive coll
ective-bargaining agree-
ments, the most recent of which was effective from April 
1, 2007, to March 31, 2010. 
On about December 4, 2008, the Union, by letter, re-
quested that the Respondent furnish the Union with in-
formation.  On January 9, 2009, the Union, by letter, 
repeated its request for information to the Respondent.  

The December 4, 2008 written request, comprised of 12 
pages, sought information, including written documenta-
tion, pertaining to the relationship between the Respon-

dent and Firestopping Specialists, LLC, and other infor-
mation concerning the activities of these entities.  It is 
undisputed that, since December 2008, the Respondent 
has failed and refused to furnish the Union with the in-
formation sought or has failed and refused to adequately 

respond to the Union™s request for information.
6  It is 
also undisputed that the information requested by the 
Union on December 4, 2008, was necessary for, and 

relevant to, the Union™s performance of its duties as the 
exclusive collective-bargaining
 representative of the unit. 
CONCLUSION OF 
LAW By failing and refusing to furnish, or to adequately fur-
nish, necessary and relevant information to the Union, 
upon request, the Respondent has failed and refused to 

bargain collectively with the 
Union as the exclusive col-
lective-bargaining representative of its employees and, 
therefore, has engaged in unfa
ir labor practices affecting 
commerce within the meaning 
of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain steps to effectuate the policies 
of the Act.  Having found that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to furnish 

the Union relevant and neces
sary information requested 
on about December 4, 2008, we shall order the Respon-
dent to furnish the Union with the requested information. 
ORDER The National Labor Relations Board orders that the 
Respondent, Advantage Fire 
Sprinkler, LLC, Appleton, 
Wisconsin, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with Road Sprinkler Fitters Local Union No. 
                                                          
 6 The Respondent does not contend in
 its answer that Blemberg or 
the Respondent, at any time, by virtue of any of the documents de-

scribed in fn. 2, supra, adequately responded to the Union™s December 
4, 2008 request for information. 
 ADVANTAGE FIRE SPRINKLER
, LLC
 477
669, U.A., AFLŒCIO (the Union) by failing and refusing 
to provide requested information that is relevant and nec-
essary to the Union as the 
collective-bargaining represen-
tative of employees in the following appropriate unit: 
 All journeymen and apprentice sprinkler fitters em-

ployed by the Respondent out of its Appleton, Wiscon-

sin facility; excluding guards and supervisors as de-
fined by the Act. 
 (b) In any like or related matter interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the information that it re-
quested on about December 4, 2008, to the extent it has 
not already been provided. 
(b) Within 14 days after service by the Region, post at 
its facilities in Appleton, Wisconsin, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 
30, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 

maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since December 4, 
2008. 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain collectively with Road 
Sprinkler Fitters Local Union No. 669, U.A., AFLŒCIO, 

by failing and refusing to provide requested information 
that is relevant and necessary to that Union as the collec-
tive-bargaining representative 
of employees in the fol-
lowing appropriate unit: 
 All journeymen and apprentice sprinkler fitters em-

ployed by us out of our Appleton, Wisconsin facility; 
excluding guards and supervisors as defined by the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL furnish the Union the information it requested 
on about December 4, 2008. 
 ADVANTAGE FIRE 
SPRINKLER
, LLC  